Mr. Presiding Justice Sample delivered the opinion of the Court. The appellant brought this suit against appellee for obstructing a public road, by encroaching upon the same with a fence. The road obstructed is particularly described in the written complaint. The issue of fact was whether there was a road by prescription, and on that issue the finding and judgment was in favor of appellee. The necessary result of this judgment is the determination of a freehold (Chaplin v. Com’rs of Highways, 126 Ill. 264; Town of Brushy Mound v. McClintock, 146 Ill. 643), and therefore this court has no jurisdiction of the appeal. The appeal is dismissed with the right of appellant, if desired, to withdraw record and brief.